Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole:
Claim 1.
“a plurality of external detector devices configured to be positioned in a predetermined external arrangement on a subject, wherein each detector device is operatively coupled to the processor, further wherein each of the plurality of external detector devices are configured to interrogate each other to determine a distance between each of the plurality of detector devices;
a display device; and
a memory device storing instructions which when executed by the processor, cause the processor to:
(i) receive signals relating to the distance between each of the plurality of detector devices from each of the plurality of detector devices to determine a three- dimensional volume between the plurality of external detector devices;
(ii) using the received data signals from the plurality of external detector devices and the three-dimensional volume to determine an anatomical shape, size, and/or orientation of the subject within the three-dimensional volume”

Claim 15
“placing a plurality of external detector devices in a predetermined external arrangement on the external anatomy of the subject, wherein each of the plurality of external detector devices are configured to interrogate each other to determine a distance between each of the plurality of detector devices;
generating a signal with at least one of the plurality of external detector devices, wherein the signal is received by at least one other of the plurality of external detector devices;
measuring a distance between each of the plurality of external detector devices to determine a three-dimensional volume;
determining an anatomical shape and size of the subject within the three- dimensional volume”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793